DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 2, 3, 5-7, 10, and 12-15 are objected to because of the following informalities: 
Regarding claims 2, 3, 5-7, 10, and 13-15, “the material strand,” should be “the at least one material strand.”  Regarding claim 12, “the structure mat,” should be “the at least one structure mat.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.Claims 1 - 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claim 1 recites the limitation "which material strand" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “material strand” in line 2 of claim 1 is the same as “at least one material strand” in lines 1-2 of claim 1. Further clarification is required. For the purposes of examination, the examiner is interpreting “which material strand” to be the same as the “at least one material strand.” Regarding claim 6, the phrase "in particular" renders the claim(s) indefinite because it is not clear if the limitations which follow are required or merely preferred, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the greatest part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, “at least two different structure mats” is ambiguous as to whether or not these structure mats are in addition to or a part of the “at least one structure mat” in claim 10. Further clarification is required. 
Regarding claim 17, it is unclear whether “the head harness formed from at least one material strand” in line 1 of claim 17 is the same “at least one material strand” in line 1 of claim 1. Further clarification is required. For the purpose of examination, the examiner is interpreting them to be the same. 
Regarding claim 18, it is unclear whether “a reinforcement region” in line 2 of claim 18 is the same “reinforcement region” in line 2 of claim 1. Further clarification is required. For the purpose of examination, the examiner is interpreting them to be the same. 
Claims 2-5, 8-16, and 20 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaszczykiewiez et al. (referred to as “Blaszczykiewicz”) (US 2010/0000544 A1).
	Regarding claim 1, Blaszczykiewiez discloses a head harness (500) (see Abstract and Figs. 6-7) for a patient interface, wherein the head harness (500) is formed from at least one material strand (200), which material strand (200) comprises a reinforcement region (208, 210) at least in some parts thereof (see Fig. 2 and [0043]-[0045]; the head harness is formed from a variety of layers of materials and Fig. 2 shows a medical headgear fabric 200 which is at least one material strand that the head harness is made out of, and medical headgear fabric 200 comprises foam layer 208 and layer of rigid material 210 which form a reinforcement region at least in some parts thereof, as the foam layer 208 provides cushioning and the layer of rigid material 210 provides integrity to the structure). 
	Regarding claim 2, Blaszczykiewiez discloses the invention as discussed in claim 1. Blaszczykiewiez further discloses wherein the reinforcement region (208, 210) is secured to the material strand (200) (see [0043] and see Fig. 2; foam layer 208 and layer of rigid material 210 are secured to skin-facing fabric layer 206 and outer fabric layer 212, which make up fabric 200, and thus the foam layer 208 and layer of rigid material 210 are secured to the material strand). 
Regarding claim 3, Blaszczykiewiez discloses the invention as discussed in claim 1. Blaszczykiewiez further discloses wherein the reinforcement region (208, 210) is integrated in the material strand (200) (see Fig. 2 and [0043]; foam layer 208 and layer of rigid material 210 are integrated or combined with skin-facing fabric layer 206 and outer fabric layer 212 to form a whole which is fabric 200). 
Regarding claim 4, Blaszczykiewiez discloses the invention as discussed in claim 1. Blaszczykiewiez further discloses wherein the reinforcement region (208, 210) comprises short fibers and/or long fibers and/or a structure mat and/or a composite structure (see Fig. 2 and [0045], also see claim 3 and claim 7; layer of rigid material 210 comprises a composite material/structure). 
Regarding claim 10, Blaszczykiewiez discloses the invention as discussed in claim 1. Blaszczykiewiez further discloses wherein the material strand (200) comprises at least one structure mat (210) (see Fig. 2 and [0045]-[0046]; fabric 200 comprises a layer of rigid material 210 which is interpreted as a structure mat as the layer of rigid material 210 provides a degree of stiffness or reinforcement to strap arm sections of a headgear device, and thus is a reinforcement mat as described on pg. 4 lines 1-2 of applicant’s specification). 
Regarding claim 11, Blaszczykiewiez discloses the invention as discussed in claim 10. Blaszczykiewiez further discloses wherein the at least one structure mat (210) is integrated in an intermediate layer (208, 210) formed between a first material layer (206) and a second material layer (212) (see Fig. 2 and [0043]; layer of rigid material 210 is part of an intermediate layer as layer of rigid material 210 and foam layer 208 make up the intermediate layer, and are between skin-facing layer 206 and outer fabric layer 212). 
Regarding claim 12, Blaszczykiewiez discloses the invention as discussed in claim 10. Blaszczykiewiez further discloses wherein a foam layer (208) is applied to the structure mat (210) (see Fig. 2 and [0043]-[0045]; foam layer 208 is applied to layer of rigid material 210 as they are secured to one another).  
Regarding claim 13, Blaszczykiewiez discloses the invention as discussed in claim 10. Blaszczykiewiez further discloses wherein the at least one structure mat (210) is arranged between an intermediate layer (208, 210) and a first material layer (206) of the material strand (200) and/or between the intermediate layer (208, 210) and a second material layer (212) of the material strand (200), the intermediate layer (208, 210) being arranged between the first material layer (206) and the second material layer (212) of the material strand (200) (see Fig. 2 and [0043]; foam layer 208 is arranged below the layer of rigid material 210 and the outer fabric layer 212 is arranged above the layer of rigid material 210 as shown in Fig. 2, and thus the layer of rigid material 210 is arranged between an intermediate layer 208 and a second material 212, wherein the foam layer 208 + layer of rigid material 210 is arranged between the first material layer 206 and second material layer 212). 
Regarding claim 15, Blaszczykiewiez discloses the invention as discussed in claim 1. Blaszczykiewiez further discloses wherein the material strand (200) comprises short fibers and/or long fibers and at least one structure mat (210) (see Fig. 2 and [0043], [0045]-[0046]; fabric 200 comprises a skin-facing fabric layer 206 and outer fabric layer 212 which may be made of microfiber knit fabric, thus fabric 200 comprises short fibers, and fabric 200 comprises a layer of rigid material 210 which is interpreted to be a structure mat as the layer of rigid material 210 provides a degree of stiffness or reinforcement to strap arm sections of a headgear device, and thus is a reinforcement mat as described on pg. 4 lines 1-2 of applicant’s specification).
Regarding claim 16, Blaszczykiewiez discloses the invention as discussed in claim 15. Blaszczykiewiez further discloses wherein the short fibers and/or long fibers and/or the at least one structure mat (210) are or comprise inorganic or organic reinforcement fibers (see Fig. 2 and [0045]; the layer of rigid material 210 which is interpreted to be at least one structure mat may comprise nylon fibers, which is an organic reinforcement fiber). 
Claim(s) 1, 5, 6, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huddart et al. (referred to as “Huddart”) (US 2016/0074614 A1).
Regarding claim 1, Huddart discloses a head harness (4100) (see Fig. 1B) for a patient interface (see [0008]), wherein the head harness (4100) is formed from at least one material strand (4140, 4150, 4160), which material strand (4140, 4150, 4160) comprises a reinforcement region at least in some parts thereof (see Figs. 1B and 2, and [0293]; straps 4140, 4150, 4160 make up headgear 4100, see Fig. 1B, and make up a strand of material, which comprises core 4220 which is a reinforcement region as core 4220 forms the primary structure of headgear 4100, thus reinforcing the structure of headgear 4100).  
Regarding claim 5, Huddart discloses the invention as discussed in claim 1. Huddart further discloses wherein the material strand (4140, 4150, 4160) has a width, a length, and a thickness, the width being always greater than the thickness (see Fig. 2 and [0294], and Annotated Fig. 1B of Huddart; the cross section of straps 4140, 4150, 4160 are shown in Fig. 2, and show the width W and the thickness D in more detail, the length is not shown, however, in Annotated Fig. 1B of Huddart, the width, length, and thickness are labeled, and the width W is always greater than the depth D, see [0294]). 

    PNG
    media_image1.png
    682
    838
    media_image1.png
    Greyscale

Annotated Fig. 1B of Huddart. 
Regarding claim 6, Huddart discloses the invention as discussed in claim 1. Huddart further discloses wherein the material strand (4140, 4150, 4160) has a width, a length, and a thickness (see Fig. 2 and Annotated Fig. 1B of Huddart; the cross section of straps 4140, 4150, 4160 are shown in Fig. 2, and show the width W and the thickness D in more detail, the length is not shown, however, in Annotated Fig. 1B of Huddart, the width, length, and thickness are labeled), the reinforcement region (4420) providing a reinforcement in such a way that the material strand (4140, 4150, 4160) is less movable in a direction of the width than in a direction of the thickness and/or the reinforcement region (4220) being formed in particular along the width and/or the length (see Fig. 2 and [0294]; the material selection of core 4220 allows headgear 4100 to be flexible in a direction that is normal to the width W (vertical direction) and relatively inflexible in a direction that is normal to the depth D (horizontal direction) as core 4220 provides the foundation for the overall structure of headgear 4100, meaning straps 4140, 4150, 4160 of headgear 4100 is less movable in a direction of the width than in a direction of the thickness). 
Regarding claim 17, Huddart discloses the invention as discussed in claim 1. Huddart further discloses wherein the head harness (4100) is formed from at least one material strand (4140, 4150, 4160) and comprises a first side portion (4120) (a right side portion), a second side portion (4130) (a left side portion) and a base portion (4150), the first side portion (4120) and the second side portion (4130) of the head harness (4100) being each configured for connection to a patient interface (4110) (see Figs. 1A, 1B, and [0288]; right side 4120 and left side 4130 of headgear 4100 is configured for connection to breathing apparatus 4110 which is a patient interface), and the base portion (4150) connecting the first side portion (4120) and the second side portion (4130) to each other (see Figs. 1A, 1B; rear strap 4150 connects or links the right side 4120 and left side 4130 to each other). 
Regarding claim 18, Huddart discloses the invention as discussed in claim 17. Huddart further discloses wherein the first side portion (4120) and the second side portion (4130) each comprise a reinforcement region (4220) and/or the base portion (4150) comprises a reinforcement region (4220) (see [0288], [0293]; both the right side 4120 and the left side 4130 comprise top strap 4140 and front strap 4160, and the base portion is the rear strap 4150, and Fig. 2 shows the cross sectional view of any of the top strap 4140, front strap 4160, and the rear strap 4150, which shows core 4220 which is a reinforcement region as core 4220 forms the primary structure of headgear 4100, thus reinforcing the structure of headgear 4100, thus the first side portion, second side portion, and base portion all comprise a reinforcement region). 
Regarding claim 20, Huddart discloses the head harness as discussed in claim 1. Huddart further discloses a patient interface (4110) (see Fig. 1A) wherein the patient interface (4110) comprises the head harness (4100) of claim 1 (see Fig. 1A and [0288]; breathing apparatus 4110 is a patient interface and comprises headgear 4100 as disclosed in claim 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaszczykiewiez.
Regarding claim 7, Blaszczykiewiez discloses the invention as discussed in claim 1.  Blaszczykiewiez further discloses wherein the material strand (200) comprises a first material layer (206) and a second material layer (212), and an intermediate layer (208, 210) being arranged between the first material layer (206) and the second material layer (212) (see Fig. 2 and [0043]; fabric 200 comprises skin-facing fabric layer 206 which is a first material layer and an outer fabric layer 212 which is a second material layer, and foam layer 208 and layer of rigid material 210 are arranged in between the skin-facing fabric layer 206 and outer fabric layer 212). 
Although Blaszczykiewiez does not explicitly disclose an intermediate layer making up the greatest part of a thickness, it is noted that the applicant does not indicate that the claimed dimension is used for a particular purpose, solves a stated problem, or is otherwise critical (see page 7 lines 25-27 of applicant’s specification). Therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an intermediate layer so that it makes up the greatest part of a thickness in order to have sufficient cushioning for a user, making a headgear more comfortable. 
Regarding claim 8, Blaszczykiewiez discloses the invention as discussed in claim 7. Blaszczykiewiez further discloses wherein the intermediate layer (208, 210) comprises or forms the reinforcement region and/or is a foam layer (see [0043] and Fig. 2; foam layer 208 and layer of rigid material 210 forms the reinforcement region and makeup the intermediate layer, and foam layer 208 is a foam layer). 
Regarding claim 9, Blaszczykiewiez discloses the invention as discussed in claim 7. Blaszczykiewiez further discloses wherein the intermediate layer (208, 210) comprises short fibers and/or long fibers at least in some parts, the short fibers forming at least one plane in the intermediate layer (208, 210) or being distributed over the entire intermediate layer (208, 210), and wherein the short fibers and/or long fibers are formed in a composite structure (see Fig. 2 and [0043], [0045], also see claim 3 and 7; layer of rigid material 210 comprises a fiber reinforced composite material, thus the intermediate layer 208, 210 forms a composite structure, and comprises short or long fibers at least in some parts that spans over the entire intermediate layer as the fiber reinforced composite material makes up the entire intermediate layer with foam layer 208). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaszczykiewiez in view of BARLOW et al. (referred to as “BARLOW”) (US 2021/0252243 A1).
Regarding claim 14, Blaszczykiewiez discloses the invention as discussed in claim 10. 
Blaszczykiewiez does not disclose wherein the structure mat is configured as a woven fabric mat, warp-knitted fabric, loop-drawn knitted fabric or braid, as the claim limitations comprises alternatives within the claim (“and/or” claim language), only one of the alternatives is being addressed in this rejection . 
However, BARLOW teaches an analogous head harness (see Fig. 4A, 4B) wherein the structure mat is configured as a woven fabric mat, warp-knitted fabric, loop-drawn knitted fabric or braid (see Fig. 4F, 4F-1, and [0387]; textile sheet 3360 is interpreted to be a structure mat as it helps reinforce the structure of tube 3350 with the introduction of pressurized air, and textile sheet 3360 may be formed of woven material, and thus is configured as a woven fabric mat), providing a particular strength both laterally and longitudinally (see [0376]) so that the shape of the head harness is more reinforced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the intermediate layer of the material strand of Blaszczykiewiez with a woven fabric mat as taught by BARLOW to have provided an improved head harness device that provides a particular strength both laterally and longitudinally (see [0376]) so that the shape of the head harness is more reinforced. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huddart in view of FRERICHS et al. (referred to as “FRERICHS”) (US 2018/0361101 A1) further in view of Huddart. 
Regarding claim 19, Huddart discloses a patient interface (8100) with a head harness (8000) (see Fig. 133), wherein the patient interface (8100) is configured as a mask (8100) with a mask body (8110) (see Fig. 133 and [0473]; full-face mask 8100 is a patient interface and has a mask frame 8110 which is the mask body) and the head harness (8000) is formed from at least one material strand and has a first side portion, a second side portion and a base portion (8020) (see Annotated Fig. 133 of Huddart; the first side portion of headgear 800 is outlined and labeled in the annotated figure, as the portion outlined is the side part of headgear 8000, and the second side portion of headgear 8000 would be on the other side of the user, thus is not shown in the annotated figure, and rear strap 8020 is the base portion), the first side portion and the second side portion of the head harness (8000) each extending starting from the mask body (8110) (see Annotated Fig. 133 of Huddart; each of the first and second side portions of headgear 8000 extend starting from mask frame 8110 via adjustment mechanisms 8120), and the base portion (8020) connecting the first side portion and the second side portion to each other (see Annotated Fig. 133 of Huddart; the rear strap 8020 connects or links the first side portion and the second side portion to each other). 
Huddart does not disclose a mask bead, and wherein the material strand comprises at least in some parts a material composition comprising at least a first material layer and a second material layer, an intermediate layer being formed between the first material layer and the second material layer and being configured as a foam layer. 
However, FRERICHS teaches an analogous mask (see Fig. 1) wherein a mask comprises a mask body (1) and a mask bead (3) (see Fig. 1 and [0078]; the respiratory mask has a mask body and a mask bead 3), providing to ensure a tight seal of the respiratory mask on the patient (see [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask (8100) of Huddart with a mask bead (3) as taught by FRERICHS to have provided an improved patient interface device that ensures a tight seal of the respiratory mask on the patient (see [0078]). 
Huddart in view of FRERICHS discloses the invention as discussed above. 
Huddart in view of FRERCHS does not disclose wherein the material strand comprises at least in some parts a material composition comprising at least a first material layer and a second material layer, an intermediate layer being formed between the first material layer and the second material layer and being configured as a foam layer.
However, Huddart teaches in another embodiment an analogous head harness (6100), wherein the material strand comprises at least in some parts a material composition comprising at least a first material layer (6114A) and a second material layer (6114B), an intermediate layer (6112) being formed between the first material layer and the second material layer and being configured as a foam layer (see Figs. 38-39 and [0378]; headgear 6100 is formed from a strand of material, which comprises an inner cover layer 6114A and an outer cover layer 6114B which are first and second material layers, and core 6112 is an intermediate layer as core 6112 is inbetween the inner cover layer 6114A and the outer cover layer 6114B, and is constructed of foam, thus being a foam layer), providing soft and flexible materials (see [0378]) so that the head harness is comfortable on skin of a patient. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material composition of the material strand of the head harness (8000) of Huddart to comprise at least a first material layer, a second material layer, and an intermediate foam layer that is inbetween the first and second material layers as taught by another embodiment of Huddart to have provided an improved head harness and patient interface device that provides soft and flexible materials (see [0378) so that the head harness is comfortable on skin of a patient. 

    PNG
    media_image2.png
    664
    551
    media_image2.png
    Greyscale

Annotated Fig. 133 of Huddart. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754